PER CURIAM.
Upon consideration of the record and briefs of counsel for the respective parties, *860we determine the trial court erred in sustaining objections to interrogatories and in entering a protective order as the objections were non-specific and insufficient. Carson v. City of Fort Lauderdale, 173 So.2d 743 (Fla. 2d DCA 1965). Accordingly, the order appealed bearing date March 28, 1977 is reversed and the cause remanded with directions that the interrogatories be answered.
Reversed and remanded with directions.
DOWNEY, C. J., and CROSS and MOORE, JJ., concur.